— In a negligence action to recover damages for personal injuries, defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Wager, J.), dated June 7, 1983, as, in granting his motion to dismiss the complaint, did so unless plaintiff appeared for an examination before trial on a set date and unless her (former) attorney paid $200 in costs to defendant’s attorney. H Order modified, on the facts, by increasing the amount of costs to be paid by plaintiff’s former attorney to $750. As so modified, order affirmed, insofar as appealed from, with costs to defendant. Plaintiff’s former attorney’s time to pay the $750 is extended until 30 days after service upon him of a copy of the order to be made hereon, with notice of entry, f The conduct of plaintiff’s former attorney was such that it warrants an increase in the amount of costs to be paid by him. Bracken, J. P., O’Connor, Brown and Niehoff, JJ., concur.